Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 2018-043554, filed in Japan on 2018-03-09.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 - 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kato (U.S. Patent Pub. No. 2015/0363668 A1) in view of Shao (U.S. Patent Pub No. 2016/0171314 A1).
Regarding claim 1, Kato teaches an apparatus for recognizing a division line on a road from an image captured by a camera (2, 9, para. [0037]; Kato teaches a vehicle image acquisition unit which obtains outside image data), the apparatus comprising: a processing area setting unit configured to set a processing area to the image (4, 4a-c, para. [0031]; Kato teaches an area setting unit which defines a road surface area for subsequent processing); a statistics calculation unit configured to calculate statistics of the image in the processing area (para. [0052]; Kato teaches performing statistical processing for the road surface area); and a threshold value setting unit configured to set a plurality of threshold values on the basis of the statistics (para. [0045] [0046] [0052]; Kato teaches applying several threshold values to process the road surface area data).

	Kato teaches calculating representative pixel values to distinguish road surface area and white line segments but does not explicitly teach an extraction unit designed to classify a plurality of pixels.

	Shao is also in the field of road boundary detection in autonomous vehicle applications. Shao teaches a division line feature point extraction unit configured to classify a plurality of pixels contained in the image on the basis of the plurality of threshold values to distinguish between a road surface and a white line and extracts a feature point of the division line on the basis of classification results of the plurality of pixels (S109, para. [0095] [0100]; Shao teaches a classification engine which distinguishes road regions based on threshold luminance values); and a division line decision unit configured to decide the division line on the basis of the feature point extracted by the division line feature point (S115, para. [0105] [0106]; Shao teaches estimating center line road boundary on the basis of pixel determination).

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kato by applying pixel classification that is taught by Shao, to make the invention that processes a detected road boundary area (Kato) and classifies pixel clusters based on identified threshold values (Shao); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow for the detection of unstructured road boundaries (Shao, para. [0002]).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 3, Kato in view of Shao further teaches the apparatus wherein the statistics calculation unit defines part or whole of the image as a processing area and calculates an average value and a standard deviation of a luminance value of each of the pixels in the processing area as the statistics (Kato, para. [0050] [0052]).

Regarding claim 4, Kato in view of Shao further teaches the apparatus wherein the statistics calculation unit defines part or whole of the image as a processing area (Kato, para. [0052]) and calculates a median value and a median absolute deviation of a luminance value of each of the pixels in the processing area as the statistics (Shao, para. [0071] [0072]).

Regarding claim 5, Kato in view of Shao further teaches the apparatus wherein the division line feature point extraction unit extracts a point corresponding to a boundary at which the classification of the plurality of pixels changes, as a candidate for the feature point (Shao, para. [0106] [0111]).

Regarding claim 6, Kato in view of Shao further teaches the apparatus wherein the division line feature point extraction unit extracts a plurality of feature point candidates on the basis of classification results of the plurality of pixels (Shao, para. [0099]) and decides the feature point from the feature point candidates on the basis of a positional relationship between the plurality of extracted feature point candidates (Kato, para. [0045] [0050]).

Regarding claim 7, Kato in view of Shao further teaches the apparatus wherein the division line feature point extraction unit classifies a plurality of pixels contained in a plurality of images captured by the camera at different times of day; and if the same classification result is obtained between corresponding pixels in the plurality of images, the division line feature point extraction unit extracts the feature point of the division line by using the classification result of such pixels (Shao, para. [0114] – [0116]).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato (U.S. Patent Pub. No. 2015/0363668 A1) in view of Shao (U.S. Patent Pub No. 2016/0171314 A1), and further in view of Xia (U.S. Patent Pub. No. 2018/0300549 A1).
Regarding claim 8, Kato in view of Shao teaches the apparatus wherein the statistics calculation unit calculates the statistics about a surface region.

	Kato in view of Shaw does not explicitly teach calculating statistical values for past regions as a comparison tool.

	Xia is also in the field of road line detection algorithms. Xia teaches the apparatus which calculates the statistics of a plurality of images in the past; and wherein when the division line feature point extraction unit compares classification results of the plurality of pixels contained in the plurality of images in the past on the basis of the statistics calculated by the statistics calculation unit with classification results of the plurality of pixels contained in an image captured by the camera later than the (203, 304, para. [0042] [0062]).

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kato in view of Shao by incorporating historical images as taught by Xia, to make the invention that processes and classifies a detected road boundary area (Kato/Shao) and compares the data with previously obtained data of the same region (Xia); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow for the detection of unstructured road boundaries (Xia, para. [0003]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Fujikawa (U.S. Patent Pub. No. 2018/0197022 A1) teaches a travel assistance device which involves a division line detection unit based on captured images.
Shimakage (U.S. Patent Pub. No. 2003/0103649 A1) teaches a method and apparatus for determining a road condition.
Gupta (U.S. Patent Pub. No. 2012/0050489 A1) teaches a road departure warning system based on detected road boundaries.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664